DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 101 double patenting rejection previously set forth over the originally filed claims has been withdrawn in light of Applicant’s cancellation of the claims at issue and setting forth new claims. The Examiner had previously indicated that Claim 21 would be allowable if re-written in independent claim form. Upon further inspection of the claims of the prior filed and granted patent, an ODP rejection of amended Claim 21 and newly presented claims was needed over Claim 8 of USPN 11,185,092. The Examiner reached out to Applicant to discuss the need for a terminal disclaimer over USPN 11,185,092. Applicant agreed to the filing of the terminal disclaimer and the following claim amendments in order to move forward with allowance of the application. Therefore, the rejection set forth in the Non-Final Rejection mailed on 7/6/2021 have been withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,185,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enrica Bruno on 1/27/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 21: Lines 2 and 3, deleted “preparing an animal feed in solid form comprising the solid mixture comprising a solid composition in powder form comprising:” and substituted therefor - - preparing an animal feed in solid form comprising a solid mixture, the solid mixture comprising a solid composition in powder form comprising: - -.
	Line 17: deleted “the solid mixture further comprising” and substituted therefor - - the animal feed further comprising - -.



Claim 25: Line 5: after “25°C”, added - - and - - and deleted “(pressure 1 Atm)” and substituted therefor - - pressure 1 Atm. - - .

Claim 28: Line 2: after “the solid mixture to the liquid and/or solid nutritive substances”, deleted “or optionally to” and substituted therefor - - in combination with - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: Applicant’s claims are found allowable for the same reasons set forth in the prior filed application 15/328273 that was allowed, in particular allowed Claim 8, which recites a method with overlapping subject matter. The closest prior art as cited in the prior granted application teaches a method of making an animal feed comprising a solid mixture with some of the claimed components, but does not teach the following claimed components: one or a mixture of the claimed emulsifiers, the claimed amount of the solid composition, and the claimed amount of magnesium oxide in the solid mixture as Claim 1 requires, and in addition to the animal feed further comprising liquid and or solid nutritive substances. The closest prior art does not teach or motivate one of ordinary skill in the art to arrive at Applicant's claimed solid mixture or specifically to increase the content of magnesium oxide in an animal feed as claimed, with a reasonable degree of success in doing so. Therefore, Applicant’s claims are free of the prior art and deemed allowable by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        1/31/2022